Name: Commission Regulation (EEC) No 2412/87 of 7 August 1987 amending Council Regulation (EEC) No 3677/86 laying down rules for the implementation of Council Regulation (EEC) No 1999/85 on inward processing relief arrangements
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/30 Official Journal of the European Communities 8 . 8 . 87 COMMISSION REGULATION (EEC) No 2412/87 of 7 August 1987 amending Council Regulation (EEC) No 3677/86 laying down rules for the implementation of Council Regulation (EEC) No 1999/85 on inward processing relief arrangements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrange ­ ments (') hereinafter called the basic Regulation, and in particular Article 2, paragraph 4 thereof, Whereas Council Regulation (EEC) No 3677/86 (2) as last amended by Commission Regulation (EEC) No 3957/86 (3), laid down rules for the implementation of the basic Regulation ; Whereas Regulation (EEC) No 3957/86 prohibits recourse to equivalent compensation of certain common and durum wheats ; Whereas, for commercial reasons, the possibility should be provided to derogate from this prohibition ; whereas, in order to do that, it is necessary to assure that the Commission can take the decision necessary from the said prohibition under the best possible conditions ; Whereas it is appropriate, for reasons of clarity, to conso ­ lidate in this Regulation the appropriately amended provi ­ sions of Regulation (EEC) No 3957/86 while repealing the last mentioned Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for customs processing arrangements, HAS ADOPTED THIS REGULATION : Article 1 The following text shall be added to Annex IV to Council Regulation (EEC) No 3677/86 : Wheat Equivalent compensation may not be used between common wheat falling within subheading 10.01 B I of the Common Customs Tariff and harvested in the Community or durum wheat falling within subhead ­ ing 10.01 B II of the Common Customs Tariff and harvested in the Community and imported wheat : falling within the same subheadings of the Common Customs Tariff and harvested in a third country. However, after consulting a group of experts consis ­ ting of representatives of the Member States meeting in the framework of the Committee for customs procedures with economic impact, the Commission may decide to derogate from the prohibition of recourse to equivalent compensation for the above ­ mentioned products. Article 2 Regulation (EEC) No 3957/86 is repealed. Article 3 This Regulation shall enter into force on 10 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 August 1987. For the Commission Manuel MARÃ N Vice-President (') OJ No L 188 , 20 . 7 . 1985, p. 1 . (2) OJ No L 351 , 12. 12. 1986, p. 1 . (3) OJ No L 365, 24. 12. 1986, p . 58 .